 MADISON DETECTIVE BUREAU, INC.627Madison Detective Bureau,Inc. and Local No. 2,InternationalUnion of Police and ProtectionEmployees,International Watchmen's Association.Case 2-CA-13578June 18, 1975DECISION AND ORDERBY MEMBERSFANNING, JENIUNS, ANDPENELLOUpon a charge filed on January 15., 1975, by LocalNo. 2, International Union of Police and ProtectionEmployees, InternationalWatchmen's Association,herein called the Union, and duly served on MadisonDetective Bureau, hic., herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 2, issueda complaint on February 14, 1975, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 3,1974, following a Board election in Case 2-RC-16531 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;1 and that,commencing on or about January 2, 1975, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On February 26, 1975, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint, andraisingcertainaffirmative defenses.Respondentadmits all factual allegations of the complaintincluding theUnion's request to bargain and itsrefusal thereof, with the exception of paragraph 6,relating to the appropriate unit, which it denies.On March 19, 1975, counsel for the GeneralCounsel filed directly with the Board a motion forsummary judgment, asserting that Respondent, by its1Official notice is taken ofthe recordin the representation proceeding,Case 2-RC-16531, as the term "record" is definedin Secs. 102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystenu, Inc.,166 NLRB 938 (1967), enfd.388 F.2d 683 (C.A. 4,1968);GoldnAge Beverage Co.,167 NLRB 151 (1967),enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1957);Follett Corp.;164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.2On July 17, 1974,the Board denied Respondent's request for review of218 NLRB No. 107answer, was attempting to relitigate issues raised andlitigated in the underlying representation proceeding.Accordingly, inasmuch as there are no issuesrequiring a hearing, the General Counsel requestsjudgment and the issuance of a Decision and Order.On March 31, 1975, Respondent filed a response tocounsel for the General Counsel's motion. Subse-quently, on April 1, 1975, the Board issued an ordertransferring the proceeding to the Board and a noticeto show cause why the General Counsel's motion forsummary judgment should not be granted. On April14, 1975, counsel for the General Counsel filed abrief in support of his motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Boardhasdelegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAlthough its answer admits most of the factualallegations of the complaint, Respondent asserts, bydenial and affirmatively, that the unit is inappropri-ate in that it contains guards acting as managerialand/or supervisory agents of its clients. It furtherasserts that a majority of a unit appropriate forcollective bargaining never selected the Union, andthat Respondent is not engaged in commerce withinthe meaning of the Act. Respondent also contendsthat it was denied due process of law by the failure tohold a hearing on its objections to the election, acontention repeatedin its responseto the Notice ToShow Cause, in which it relies onHendersonTrumbull Supply Corporation v. N.LRB.,501 F.2d1224 (C.A. 2, 1974).Review of the representation case record indicatesthat,with regard to the appropriateness of the unit,theUnion'smajority status, and Respondent'sengaging in commerce, these contentions were raisedand litigated in that proceeding.2 Respondent, bythese assertions, is attempting to relitigate the sameissues which it raised and litigated in the representa-tion proceeding, Case 2-RC-16531.With regard to its assertion thata hearing isrequired on its objections to the election to satisfy themandates of due process, and its reliance onHenderson Trumbull Supply Corp.,we note that thethe Regional Director's Decision and Direction of Election in which itargued,inter alia,that the unit was inappropriate and that it was notengaged in commerce within the meaningof theAct. Following the conductof a mail ballot election resulting in a vote of 78 in favor of the Union, 18against,with 20challenged ballots, Respondent filed timely objections tothe election.On October 3, 1974, the ActingRegional Director issued hisSupplemental Decision, finding no ment in Respondent's objections, andcertified the Union.On November13, 1974,the Board(Member Penelloconcurring)denied Respondent's request for review thereof. 628DECISIONSOF NATIONAL LABOR RELATIONS BOARDnecessity for a hearing, including the application ofHendersonto the issue, was raised before the BoardinRespondent's request for review of the ActingRegional Director's Supplemental Decision, and nohearing wasordered by the Board. Moreover, it iswell established that the parties in a representationproceeding do not have an absolute right to ahearing. It is only when the moving party presents aprima facieshowing of "substantial and materialissues"whichwouldwarrant setting aside theelection that he is entitled to an evidentiary hearing.3Absent arbitrary action, it is clear that this qualifiedright to a hearing satisfies all statutory and constitu-tional requirements.4It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissueswhich were or could have beenlitigated in a prior representation proceeding.5All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the motion for summary judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondentisa New York corporation with anoffice and place of business at 370 Seventh Avenue,New York, New York, where it is, and has been at alltimesmaterial herein, engaged in the business ofproviding guard services to banks, public utilities,and retail stores. During the past year, a representa-tive period of its operations generally, Respondentderived gross revenues valued in excess of $50,000from,inter alia,Consolidated Edison Co. of NewYork, New York Bank for Savings, Bank Leumi,Robert Hall Clothes, Guggenheim Museum, andSloane's Supermarket,each of which is directlyengaged in commerce. During the same period,Respondent performed services for a New Jerseycompany valued at about $10,000.3N.L.R.B. V.Moline Manufacturing Co.,500 F.2d 914(C A. 8, 1974).4 Amalgamated ClothingWorkers of America [Winfield ManufacturingCompany, Inc.] v. N.LRB,424 F.2d 818 (C.A.D.C, 1970).We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDLocal No. 2, International Union of Police andProtectionEmployees, InternationalWatchmen'sAssociation, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time guards em-ployed by the Employer out of its New York,New York office, excludingsergeants, lieutenants,captains, roving supervisors, all other employees,officeclericalemployees and supervisors asdefined in the Act.2.The certificationOn August 26, 1974, a majority of the employees ofRespondent in said unit, in a secret mail ballotelection conducted under the supervision of theRegionalDirector forRegion 2, designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit onOctober 3, 1974, and the Union continues to be suchexclusiverepresentativewithin themeaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about December 25, 1974, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 2, 1975, and continu-ing at all times thereafter to date, the Respondent has5 SeePittsburgh Plate GlassCo. v. N.LRB.,313 U.S. 146,162 (1941);Rules and Regulationsof theBoard, Secs.102.67(1) and 102.69(c). MADISON DETECTIVE BUREAU, INC.629refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we fmd that the Respondent has,since January 2, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaginginunfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshallorder that it cease and desist therefrom, and,upon request,bargain collectively with the Union asthe exclusiverepresentative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order toinsure thatthe employees in theappropriate unit will be accorded the services of theirselected bargainingagent for the period provided bylaw, we shallconstrue the initial period of certifica-tion as beginningon the date Respondent com-mences tobargain in good faith with the Union asthe recognizedbargaining representative in theappropriate unit.See Mar Jac Poultry Company, Inc.,136 NLRB 785 (1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964);BurnettConstruction Company,149NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entirerecord, makes the following:CONCLUSIONS OF LAW1.MadisonDetectiveBureau,Inc., is an employ-er engaged in commercewithin the meaning ofSection 2(6) and (7) of the Act.2.Local No. 2, International Union of Police andProtectionEmployees, InternationalWatchmen'sAssociation, is a labor organization within themeaning of Section 2(5) of the Act.3.All full-time and regular part-time guardsemployed by the Employer out of its New York, NewYork office, excluding sergeants, lieutenants, cap-tains, roving supervisors, all other employees, officeclerical employees and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since October 3, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about January 2, 1975, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act,andthereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Madison DetectiveBureau,Inc.,New York, NewYork, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Local No. 2, Interna-tionalUnion of Police and Protection Employees,InternationalWatchmen's Association, as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time guards em-ployed by the Employer out of its New York,New York office, excluding sergeants, lieutenants,captains, roving supervisors, all other employees, 630DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice clerical employees and supervisorsasAPPENDIXdefined inthe Act.(b) In any like or, related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its New York, New York, locationcopies of the attached notice marked "Appendix.' 16Copies of said notice, on forms provided by theRegionalDirector for Region 2, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the eventthat this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board"shallread "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalNo. 2, International Union of Police and Protec-tion Employees, International Watchmen's Asso-ciation,as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time guardsemployed by the Employer out of its NewYork, New York office, excluding sergeants,lieutenants, captains, roving supervisors, allother employees, office clerical employeesand supervisors as defined in the Act.MADISON DETECTIVEBUREAU, INC.